— Appeal by the defendant husband from an order of the Supreme Court, Nassau County (Roncallo, J.), dated October 3, 1986, which granted the wife’s motion to modify a judgment of the Supreme Court, New York County, dated September 15, 1978, to compel the sale of the parties’ former marital residence.
Ordered that the order is reversed, on the law, without costs or disbursements, and the motion is denied, without prejudice to renewal in the Supreme Court, New York County.
In view of the fact that the judgment of divorce was obtained in the Supreme Court, New York County, this application to modify that judgment should have been addressed to the court which made the original judgment and not to the Supreme Court in another county (see, Koffler v Koffler, 87 AD2d 837; Koval v Novick, 70 AD2d 586; Fallis v Fallis, 54 AD2d 683). Kunzeman, J. P., Kooper, Spatt and Sullivan, JJ., concur.